TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00329-CV



                                    Clinton Finney, Appellant

                                                  v.

                       Vanderbilt Mortgage and Finance, Inc., Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 26,212, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Clinton Finney appeals a summary judgment that was signed on March 9, 2007.

Appellee Vanderbilt Mortgage and Finance filed an amended motion to dismiss for want of

jurisdiction because the notice of appeal was not timely filed. Notice of appeal was due 30 days

from the date of the decree. Tex. R. App. P. 26.1. Notice of appeal in this case was not filed in the

trial court until May 21, 2007. On March 21, 2007, Finney filed a request for findings of fact and

conclusions of law. Filing a request for findings of fact and conclusions of law extends the time for

filing a notice of appeal to 90 days from the date of the decree, but only “if findings and conclusions

either are required by the Rules of Civil Procedure or, if not required, could properly be considered

by the appellate court.” Tex. R. App. P. 26.1(a)(4). Findings of fact and conclusions of law

following summary judgment are not required by the rules or properly considered by the appellate

court, and therefore “a request for findings in a case concluded by summary judgment does not
extend appellate deadlines.” IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 441

(Tex. 1997); see also Linwood v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994). Because this case

was resolved by summary judgment, Finney’s request for findings of fact and conclusions of law

failed to extend appellate deadlines, making his notice of appeal due 30 days from the date of the

decree. Because the notice of appeal was not timely filed, this appeal is dismissed for want of

jurisdiction.




                                             Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 30, 2008




                                                2